Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim US 2019/0074305 A1 (“Gong”) in view of  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0081087 A1 (“Yuan”).

claim 20, Gong shows (Fig. 4) a method of forming an opening in a material, comprising: 
forming radiation-imageable material (RIM, 421, photoresist, para 71) over target material (21, first insulating layer, para 71); 
impinging radiation onto the RIM through a masking tool (halftone mask, para 72) over a continuous area (50 as second photoresist mask of 421, para 72) of the RIM under which a target-material opening will be formed (opening of 50, Fig. 4c).


    PNG
    media_image1.png
    189
    715
    media_image1.png
    Greyscale

after the impinging, developing the RIM to form a RIM opening (opening in 50, Fig. 4c) that has at least one pair of laterally-opposing ledges (as shown above) laterally-outward of the mid-portion of the RIM in the vertical cross-section elevationally between a top and a bottom of the RIM opening; and

    PNG
    media_image2.png
    213
    702
    media_image2.png
    Greyscale

using the developed RIM (50) as masking material while etching the target material through the RIM opening to form the target-material opening (131, Fig. 4f) to have at least one pair of laterally-opposing ledges (shown above) laterally-outward of a mid-portion in 
Gong does not show the masking tool during the impinging allowing more radiation there-through onto a mid-portion of the continuous area of the RIM in a vertical cross-section than onto laterally-opposing portions of the continuous area of the RIM that are laterally-outward of the mid-portion of the RIM in the vertical cross-section.

Yuan shows (Fig. 1-10) the masking tool (100) during the impinging allowing more 

    PNG
    media_image3.png
    240
    789
    media_image3.png
    Greyscale
radiation there-through onto a mid-portion (area of RIM below 101) of the continuous area of the RIM in a vertical cross-section than onto laterally-opposing portions (area of RIM below 102) of the continuous area of the RIM that are laterally-outward (lateral portions of RIM below ledges) of the mid-portion of the RIM in the vertical cross-section.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yuan, with mask 100, to the invention of Gong.
The motivation to do so is that the combination produces the predictable result of stepped feature of the RIM by halftone mask to create the ledges (para 61).

Regarding claim 27, Gong shows (Fig. 4) a method of forming an opening in a material, comprising: 

impinging radiation onto the RIM through a masking tool (halftone mask, para 72) over a continuous area of the RIM (50 as second photoresist mask of 421, para 72) under which a target-material opening (opening of 50, Fig. 4c) will be formed.
after the impinging, developing the RIM to form a RIM opening (opening in 50, Fig. 4c) that has at least one annular ledge (as shown above) in the annular portion of the continuous area elevationally between a top and a bottom of the RIM opening; and 

    PNG
    media_image2.png
    213
    702
    media_image2.png
    Greyscale

using the developed RIM (50, Fig. 4c) as masking material while etching the target material through the RIM opening to form the target-material opening (131, Fig. 4f) to have at least one annular ledge (shown above) radially-outward of a mid-portion in the target- material opening elevationally between a top and a bottom of the target- material opening.
Gong does not show the masking tool during the impinging allowing more radiation there-through onto a mid-portion of the continuous area of the RIM in a vertical cross-section than onto laterally-opposing portions of the continuous area of the RIM that are laterally-outward of the mid-portion of the RIM in the vertical cross-section.

Yuan shows (Fig. 1-10) the masking tool (100) during the impinging allowing more 

    PNG
    media_image3.png
    240
    789
    media_image3.png
    Greyscale
radiation there-through onto a mid-portion (area of RIM below 101) of the continuous area of the RIM in a vertical cross-section than onto laterally-opposing portions (area of RIM below 102) of the continuous area of the RIM that are laterally-outward (lateral portions of RIM below ledges) of the mid-portion of the RIM in the vertical cross-section.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yuan, with mask 100, to the invention of Gong.
The motivation to do so is that the combination produces the predictable result of stepped feature of the RIM by halftone mask to create the ledges (para 61).

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the laterally-opposing portions of the masking tool having spaced elongated linear strips of radiation-blocking material having an elongated radiation- transmissive region between immediately-adjacent of the linear strips in the horizontal cross-section”.

Regarding claim 23, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “has two sets of laterally-opposing portions of the continuous area of the masking tool that are laterally-outward of the mid-portion of the masking tool, a laterally-outer of the laterally- opposing portions of the two sets being laterally-outward of a laterally-inner of the laterally-opposing portions of the two sets”.

Regarding claim 25, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “RIM opening to have two pairs of laterally-opposing ledges laterally-outward of the mid-portion of the RIM in the vertical cross-section elevationally between the top and the bottom of the RIM opening”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/WASIUL HAIDER/Examiner, Art Unit 2819